By the Court,

Paine, J.
The main ground relied on to reverse the order appealed from, is that the law of 1858, known as the “ Mortgage Stay Law,” was unconstitutional. We have held otherwise, in the case of Von Baumbach vs. Bade, decided at this term, 9 Wis., 597, and as the law expressly applies to cases in which judgments were rendered before its passage, it was applicable to the sale set aside by this order.
We do not think the act is liable to the objection that the legislature has assumed judicial power, in regulating the manner in which sales should be conducted, under judgments already rendered. The manner in which 'such judgments shall be executed, remains liable to legislative control.
Neither do we think it material to determine whether a *128judge at chambers may set aside a sale that has been confirmed by an order of the court. For an appeal is first taken from the judge at chambers to the circuit court, and it can be brought here only from the order of the court. The court here thought the sale should be set aside, else it would not have affirmed the order of the judge. And we are reviewing only the action of the court.
The order is affirmed, with costs.